IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 95-50388



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

               versus


     ANTONIO MARTINEZ-CORTEZ,

                                               Defendant-Appellant.




            Appeal from the United States District Court for the
                          Western District of Texas
                                EP-94-CA-187-H


                                May 7, 1996

Before GARWOOD, HIGGINBOTHAM and BENAVIDES, Circuit Judges.*

PER CURIAM:

     After considering the briefs and record, the Court concludes

that the district court correctly denied relief under 28 U.S.C. §

2255.        We are in essential agreement with the district court’s

reasoning.       It is clear that the prejudice prong of Strickland v.

Washington, 466 U.S. 668 (1984), is not met on the undisputed facts

here.       There was no need for an evidentiary hearing.



        *
      Pursuant to Local Rule 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
    AFFIRMED




2